UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2014(Unaudited) DWS RREEF Real Estate Securities Fund Shares Value ($) Common Stocks 98.3% Real Estate Investment Trust (“REITs”) 98.3% Apartments 16.1% American Campus Communities, Inc. AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Equity Residential (a) Essex Property Trust, Inc. Home Properties, Inc. Post Properties, Inc. Diversified 8.5% Digital Realty Trust, Inc. (a) Duke Realty Corp. DuPont Fabros Technology, Inc. Lexington Realty Trust (a) Retail Properties of America, Inc. "A" Vornado Realty Trust Health Care 11.4% HCP, Inc. Health Care REIT, Inc. (a) Healthcare Realty Trust, Inc. Sabra Health Care REIT, Inc. Ventas, Inc. Hotels 7.8% Chesapeake Lodging Trust DiamondRock Hospitality Co. Host Hotels & Resorts, Inc. (a) LaSalle Hotel Properties RLJ Lodging Trust Sunstone Hotel Investors, Inc. Industrial 6.0% DCT Industrial Trust, Inc. First Industrial Realty Trust, Inc. Prologis, Inc. Office 14.3% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. CommonWealth REIT Douglas Emmett, Inc. Kilroy Realty Corp. Mack-Cali Realty Corp. SL Green Realty Corp. Regional Malls 15.0% General Growth Properties, Inc. Glimcher Realty Trust Simon Property Group, Inc. Shopping Centers 6.2% Acadia Realty Trust Federal Realty Investment Trust Kite Realty Group Trust Regency Centers Corp. (a) Weingarten Realty Investors Specialty Services 6.7% National Retail Properties, Inc. (a) Realty Income Corp. (a) Spirit Realty Capital, Inc. Storage 6.3% CubeSmart Public Storage Total Common Stocks (Cost $1,150,317,546) Securities Lending Collateral 6.6% Daily Assets Fund Institutional, 0.07% (b) (c) (Cost $93,658,891) Cash Equivalents 1.2% Central Cash Management Fund, 0.05% (b) (Cost $16,232,957) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,260,209,394) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $1,278,245,205.At March 31, 2014, net unrealized appreciation for all securities based on tax cost was $220,356,174.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $243,508,795 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $23,152,621. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at March 31, 2014 amounted to $92,344,504, which is 6.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
